Citation Nr: 0420618	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to certain Department of Veterans Affairs 
benefits, to include compensation benefits and health care.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The appellant served only one period of active duty service, 
and that was in the Army, from August 1976 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which found that new and material 
evidence had not been submitted warranting reopening the 
issue of the character of the appellant's discharge; and 
confirmed a prior VA administrative decision, dated in 
December 1984, holding that the character of the appellant's 
discharge was a bar to certain VA benefits, including a bar 
to health care and related benefits under Chapter 17, Title 
38, United States Code.  

In May 2002, the appellant testified at a video-
teleconference, with the appellant at the RO and the 
undersigned at the Board.  During the hearing, the appellant 
was assisted by a VA Benefits Counselor.  In an October 2002 
decision, the Board found that new and material evidence had 
been admitted subsequent to VA's December 1984 final 
administrative decision and reopened the issue of whether the 
character of the appellant's discharge from military service 
constitutes a bar to VA benefits, including health care.  

Having reopened the issue of the character of the appellant's 
military service discharge, the Board retained the case and 
undertook additional development of the issue, pursuant to 
the authority granted by 38 C.F.R. § 19.9(a)(2).  Additional 
evidence was obtained for review and the Board provided the 
veteran notice as required by 38 C.F.R. § 20.903.  However, 
pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of initial review by the agency 
of original jurisdiction.  Hence, in May 2003, the Board 
remanded the case to the RO for review of the additional 
evidence, along with all the evidence of record, and for the 
RO to make a de novo determination as to the character of the 
appellant's service discharge.  That having been 
accomplished, the case has been returned to the Board for 
appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The appellant was absent without leave (AWOL) for 189 
consecutive days (January 14, 1978, through July 22, 1978), 
without compelling circumstances to warrant the prolonged 
unauthorized absence, and without competent and persuasive 
evidence showing he was insane at the time.  

3.  In August 1978, the appellant requested discharge for the 
good of the service in lieu of trial by court-martial for the 
AWOL offense.  

4.  On September 29, 1978, the appellant was separated from 
military service with an Under Other Than Honorable 
Conditions discharge.  

5.  In July 1985, the Department of the Army, Army Discharge 
Review Board, denied the appellant's request for an upgrade 
of his discharge.  

6.  In April 2002, the Department of the Army, Board for 
Correction of Military Records, denied the appellant's 
application for correction of his military records.  


CONCLUSION OF LAW

The appellant's discharge constitutes a bar to certain VA 
benefits, other than insurance, including compensation 
benefits and health care.  38 U.S.C.A. §§ 101, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.156(a), 
3.159, 3.326, 3.360 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the case at hand, subsequent to the Board's holding that 
new and material has been received warranting the reopening 
of the issue of the appellant's character of discharge from 
military service, that issue must be determined based on de 
novo review of all the evidence of record and with full 
compliance of the provisions of the VCAA.  

The Board remanded the case to the RO in May 2003, which 
included directives for full compliance with the notification 
and development provisions of the statute.  By VA letter in 
May 2003, the appellant was notified of the VCAA and advised 
of the development actions required by the statute.  A 
supplemental statement of the case was issued in March 2004, 
which contained the pertinent provisions of the VCAA.  The 
case was then returned to the Board.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the 
appellant has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  See Pelegrini 
II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In testimony presented at his videoconference hearing and in 
correspondence the appellant maintains that he went into the 
service on the recommendation of a judge after release from 
charges of killing his father.  He claims that, while on 
authorized leave from his unit in Germany, he went home and 
found his mother and five siblings on welfare.  He alleges 
that he felt guilty and stayed home to try to support the 
family.  Also, he maintains that part of the time he was 
absent without leave (AWOL) was due to hospitalization for 
about two weeks just prior to being returned to military 
custody; therefore, his 189 days of continuous absence should 
be considered that much less because he was unable to return 
to duty due to circumstances out of his control, namely, the 
hospitalization.  

Factual Background

On August 10, 1976, the appellant enlisted in the Regular 
Army for three years.  He completed the required training and 
was awarded the military occupational specialty (MOS) of 
motor transport operator, truck driver.  In mid-November 
1976, he was assigned to Germany.  Effective September 1977, 
he was promoted to E-3 (Private First Class).  On December 
14, 1977, he went on authorized leave; his leave was changed, 
as of January 14, 1978, to absent without leave (AWOL); and 
on February 12, 1978, his unit dropped him from the rolls.  
On July 23, 1978, he was apprehended by civilian authorities 
in West Virginia and returned to military control the same 
date.  

In August 1978, court-martial charges were preferred against 
the appellant for being AWOL for 189 consecutive days 
(January 14, 1978, through July 22, 1978).  Following 
consultation with legal counsel, he requested a discharge for 
the good of the service in lieu of trial by court-martial.  
He was advised that he could receive an Under Other Than 
Honorable Conditions (UOTHC) discharge.  He authenticated a 
statement with his signature acknowledging that he understood 
the ramifications and effects of receiving such discharge.  
In an August 1978 written statement, the appellant noted he 
was nineteen years of age; he had a ninth grade education; he 
joined the Army because he was unemployed and could not find 
a job; his MOS was truck driver; and he had gone AWOL because 
he could not cope with military life; that he was on drugs, 
heavily, he was turning into a junkie, and he did not want to 
do that at all.  

The appellant's unit commander recommended approval of the 
appellant's request.  The appellant's intermediate commander 
also recommended approval of the UOTHC discharge.  On August 
31, 1978, the separation authority directed that the 
appellant be reduced to pay grade E-1 (Private) and separated 
from service with an UOTHC discharge.  On September 29, 1978, 
the appellant was separated, in absentia, with an UOTHC 
discharge for the good of the service in lieu of trial by 
court-martial.  At the time of discharge, he had completed 
one year, seven months, and eleven days of active military 
service, with 189 days of lost time due to being AWOL.  

In July 1985, the Department of the Army, Army Discharge 
Review Board, denied the appellant's request for an upgrade 
of his discharge.  In April 2002, the Department of the Army, 
Board for Correction of Military Records, denied the 
appellant's application for correction of his military 
records.  The bases for the finding were that there was no 
evidence the record was in error or unjust; there was no 
indication that the request for separation to avoid trial by 
court-martial had been made under coercion or duress; the 
reason for discharge and the characterization of service were 
appropriate considering the facts surrounding the appellant's 
discharge; and there was no evidence that the appellant had 
personal problems or had sought assistance through his chain 
of command.  

In November 2001, the appellant's mother and grandmother 
submitted written statements, to the effect, that the 
appellant had five children younger than himself; his mother 
and siblings were on welfare when he come home on leave from 
Germany and that he stayed to help them.  His mother further 
noted that, at seventeen, the appellant was an emotional 
mess, yet he joined the Army; when he came home from 
overseas, she was on welfare with five young children and she 
needed him to stay home and help with the children.  

Copies of the appellant's hospitalization at a non-VA 
facility show that, on July 21, 1978, he was admitted through 
the emergency room.  Reportedly, he had been in some type of 
gang warfare fight at the boat docks.  On hospital admission, 
he had extensive facial lacerations on the left side and 
showed evidence of very significant blood loss; he was 
bleeding from the left posterior facial laceration.  He 
underwent exploration of the lacerations, which revealed a 
laceration of the superficial temporal artery on the left 
side, which was ligated.  He was given blood transfusions and 
the remaining lacerations were repaired.  The postoperative 
course was uneventful, with the wounds healing without 
infection.  He was discharged from the hospital on July 23, 
1978, into the local police's custody.  

Analysis

In character of discharge cases, the issue is whether an 
individual is a "veteran" for VA purposes.  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation benefits are not 
payable, unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  See 38 C.F.R. § 3.12(a).  A veteran 
is defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable."  See 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  

A discharge under honorable conditions is binding on VA.  
This entitles an individual to full compensation and pension 
benefits, unless there is a bar to benefits under 38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12(c).  This bar includes an UOTHC 
discharge issued as a result of an AWOL for a continuous 
period of at least 180 days.  This bar to benefit entitlement 
does not apply if there are competing circumstances to 
warrant the prolonged unauthorized absence.  In determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence, consideration should be given 
to the length and character of service exclusive of the 
period of prolonged AWOL, which should be characterized as 
honest, faithful and meritorious and benefit the Nation; the 
reasons given for the prolonged absence; and whether there 
existed a legal defense for the absence.  See 38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12(c)(6).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits, other than 
insurance:  statutory bars, found at 38 U.S.C.A. § 5303(a) 
and 38 C.F.R. § 3.12(c); and regulatory bars, listed in 
38 C.F.R. § 3.12(d).  In either case, insanity is a defense 
to either statutory or regulatory bars.  See 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.354.  

The health care and related benefits authorized by Chapter 
17, Title 38 U.S.C.A. may be available to individuals with 
other than honorable discharges for disability incurred or 
aggravated during service.  The exceptions include cases 
where the pertinent period of service was terminated by a 
discharge under other than honorable conditions.  
Specifically, health care and related benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge, or 
when one of the statutory bars listed in 38 C.F.R. § 3.12(c) 
applies.  See 38 C.F.R. § 3.360.  

The record shows that the appellant was an eighteen-year-old 
Private First Class, with a ninth grade education, when he 
went AWOL from his unit in Germany.  He went home to West 
Virginia, where he remained until turned over to the military 
by the police in July 1978, after 189 days of being absent 
without leave.  He maintains that the reason he stayed at 
home with his mother and five younger siblings was that they 
were on welfare and he was needed to care for the family.  He 
also maintains that he spent two weeks in the hospital 
immediately prior to his return to military custody so that 
the length of his AWOL should be considered less than 189 
days.  

The facts in this case show that the appellant went home on 
leave and never retuned to military service until he was 
turned over to military authorities by the local police.  He 
did not voluntarily turn himself into military authority.  
Also, at the time of the transfer of custody, the appellant 
had just been released from the hospital; however, not from 
any prolonged stay, but rather a two day stay, following a 
gang warfare type fight in which he sustained face and head 
lacerations.  Also, there is no indication anywhere in his 
military records that the appellant had sought a hardship 
transfer or discharge through military channels.  In fact, at 
the time of his request for an UOTHC discharge, in lieu of a 
court-martial, he never mentioned anything about a family 
hardship.  Rather, he wrote that he wanted out of the Army 
because he could not cope with the military and he was 
heavily into drugs at the time.  Nowhere in the record is 
there any indication that he had a valid legal defense for 
his prolonged absence nor is there any competent evidence 
that the appellant was insane at the time of his prolonged 
AWOL, nor has the appellant contended otherwise.  In 
addition, nowhere in the record is there any indication that 
the veteran was employed at any time during his prolonged 
AWOL and, although he pleads family problems and financial 
hardship, there is no evidence of any change in the family's 
circumstances while the appellant was AWOL and "needed" at 
home.  

Furthermore, the Department of the Army, Army Discharge 
Review Board, denied the appellant's request for an upgrade 
of his discharge; and, in April 2002, the Department of the 
Army, Board for Correction of Military Records, denied the 
appellant's application for correction of his military 
records.  Hence, the service department has confirmed the 
UOTHC discharge was appropriate.  

Under the circumstances, the Board has determined that the 
character of the appellant's discharge constitutes a bar to 
certain VA benefits, other than insurance, to include 
compensation benefits and health care.  


ORDER

The character of the appellant's discharge constitutes a bar 
to certain VA benefits, to include compensation benefits and 
health care, the appeal is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



